Felton, Chief Judge.
1. The admission in evidence, in a condemnation case, of a plat of the condemned property on *438which there were notations of an expert witness of his opinions as to the values of the various components of the condemned property, even if improper, was not a ground for new trial where the witness had already testified as to the same figures and where the court instructed the jury that the notations were merely written opinions of the witness which were entitled to no more weight than his oral testimony. Steinheimer v. Coleman, 39 Ga. 119, 124; Williams v. Young, 105 Ga. App. 391, 400 (124 SE2d 795), and cit.
Submitted March 3, 1969
Decided March 20, 1969.
Guy B. Scott, Jr., for appellant.
Fortson, Bentley & Griffin, Edwin Fortson, Gene M. Win-burn, for appellee.
2. Although special damages to business and expenses of removing fixtures to a new location are recoverable items in a condemnation case (Bowers v. Fulton County, 221 Ga. 731, 739 (146 SE2d 884)), the evidence in this case showed that the condemnee’s fixtures on his rental property had not been removed. Furthermore, there was evidence neither of his intention to remove the fixtures, rather than sell or otherwise dispose of them, nor, if he intended to remove them, of the cost of such removal. There was likewise no evidence of special damages to the condemnee’s business other than those which had already been considered in the formulation of the appraisals of the property by the witnesses. Under the evidence, the court did not err in refusing to charge as to these elements of damages.
3. The general grounds of the motion for new trial are not argued, hence are deemed abandoned.
The court did not err in its judgment overruling the motion for a new trial.

Judgment affirmed.


Quillian, J., concurs.


Fannell, J., concurs in the judgment.